Citation Nr: 0816540	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-35 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for expenses related to 
hospitalization in November 2002.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

FINDING OF FACT

The veteran died in April 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal to the Board of Veterans' 
Appeals (Board) as to this matter in November 2005.  A 
certificate reflecting his death in April 2007 was received 
by VA in May 2007.  

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, the veteran's claim cannot 
survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106. 





ORDER

The appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


